Citation Nr: 0202608	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-16 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
September 1998.  The Board remanded this case back to the RO 
for further development in September 2000, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has notified the veteran of the type of evidence 
needed to substantiate his appeal.

2.  The medical evidence of record does not support an 
etiological relationship between a current heart disorder and 
service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran multiple VA 
examinations in conjunction with his claim and has obtained 
records of reported treatment.  The Board does observe that 
responses to VA inquiries from some of the treatment 
providers reported by the veteran in March 1998 were 
negative, including a hospital where he reportedly received 
treatment in 1962 and 1963.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed him of the 
need for such evidence in an October 1998 Statement of the 
Case and in subsequent Supplemental Statements of the Case.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 
Additionally, certain chronic diseases, including 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

The report of the veteran's March 1957 enlistment examination 
contains a notation that he had rheumatic fever when he was 
ten years old, without murmur.  However, an April 1957 
examination report reflects that he had a grade III left 
parasternal murmur, which was harsh.  A subsequent report 
from the same month reflects that no actual disease relating 
to the heart murmur was found.  The veteran's June 1960 
separation examination report reflects that he had a grade II 
blowing systolic murmur along the left border, varying in 
intensity and position.

A May 1988 private report indicates that the veteran had 
chest pain, but this was not related to a specific 
cardiovascular diagnosis.

The earliest post-service medical evidence specifically 
concerning cardiovascular problems consists of private 
medical records, dated from January 1994, that indicate 
treatment for chronic high blood pressure.  Procardia was 
prescribed for the veteran in the same year, and an 
impression of hypertension was rendered in May 1994.

A June 1998 statement from an insurance provider indicates 
that the veteran applied for life insurance in 1976 and was 
declined "for medical reasons due to . . . heart history."  

In a January 1999 statement, a private doctor noted that he 
had treated the veteran since 1995 for hypertension and that 
a systolic murmur was subsequently revealed in 1996.  This 
same doctor noted in a January 2001 letter that the veteran 
"certainly did have a heart murmur in 1957," but the doctor 
also indicated that he was unable to determine what 
relationship this heart murmur had with the veteran's current 
cardiovascular problems.  The veteran's present cardiac 
abnormality was noted to be related to anterolateral 
ischemia.

A VA echocardiogram performed in September 1999 revealed 
abnormal findings, but the examining doctor found 
insufficient evidence to warrant diagnoses of rheumatic heart 
disease and atherosclerotic heart disease.

In a January 2001 statement, a private doctor rendered 
impressions of hypertensive cardiovascular disease and mitral 
regurgitation (non-rheumatic), "which occurred, probably due 
to a ruptured chordae on 4/57 during [the veteran's] basic 
training."  No further commentary was provided.

In accordance with the Board's prior remand, the veteran was 
afforded a VA cardiology examination in April 2001, with an 
examiner who "extensively reviewed" the claims file.  
Following the examination, the examiner diagnosed 
hypertension, with mild left ventricular hypertrophy per 
echocardiogram and of 1994-95 onset; rheumatic heart disease 
at age 10 per history, with no evidence of valvular heart 
disease per echocardiography in 1999 and no current evidence 
of the disorder; and a heart murmur, with insufficient 
clinical evidence to warrant a diagnosis of any chronic 
pathologic cardiac disorder or residuals thereof.  (The 
examiner also diagnosed bilateral venous varicosities, but 
service connection has been established for these 
disabilities separately.)

The examiner further commented that "a murmur is not a 
disease" and is, in the overwhelming majority of cases, not 
indicative of an underlying structural disease of the heart.  
As such, the examiner found that the veteran "did not have 
evidence during his period of service nor until 1994, of any 
underlying cardiovascular disease" and that the heart 
murmur, then and now, was "inconsequential."  The examiner 
also commented that the abnormality of mild left ventricular 
hypertrophy and mild left atrial enlargement noted per 
echocardiography in 1999 was "perfectly compatible with a 
hypertension which is noted beginning in 1994 some 34 years 
after the completion of military service."  

In this case, the Board is aware of the notations of a heart 
murmur during service and the January 2001 opinion linking 
hypertensive cardiovascular disease and mitral regurgitation 
(non-rheumatic) back to service.  However, this opinion 
appears to be based solely on a current examination and the 
history reported by the veteran.  There is no indication that 
the doctor who provided this opinion based his conclusions on 
a review of the past medical records contained in the 
veteran's claims file, and he provided no reasoning in 
support of the conclusion reached.

By contrast, the examiner who conducted the April 2001 VA 
cardiology examination did review the claims file and found 
no evidence of cardiovascular disease prior to 1994.  This 
examiner also explained the nature and significance of heart 
murmurs in greater detail than that offered by the veteran's 
other treatment providers.  The Board therefore finds this 
examination report to have greater probative value than the 
opinion offered by the doctor who provided a statement in 
January 2001.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is 
the responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board also notes that, even accepting the June 1998 
statement from an insurance provider as evidence of heart 
problems in 1976, there is a gap of at least 15 years between 
the veteran's separation from service and any indication of 
cardiovascular problems.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a significant gap 
in time between service and initial post-service treatment is 
a factor warranting consideration in reaching a determination 
on a claim for service connection.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Taken as a whole, the medical evidence of record does not 
tend to support the veteran's contentions that his current 
cardiovascular problems are etiologically related to service.  
The Board acknowledges the veteran's arguments, made during 
his October 1998 and May 2000 VA hearings and in multiple lay 
statements.  However, neither the veteran nor his spouse, who 
has also offered testimony, has been shown to have the 
requisite training, credentials, or expertise needed to offer 
a competent opinion as to medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a heart disorder, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 


ORDER

The claim of entitlement to service connection for a heart 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

